DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 2, 4, 5, 7-19, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “convective transport is not detectable by permeation measurements” at lines 6-7. However, such a recitation renders the claim indefinite since it is not clear how the convective transport is detected. In particular, the instant specification does not disclose any details with regard to how the permeation measurement is performed or how the convective transport is detected using such permeation measurements. Therefore, one of ordinary skill in the art would not be able to determine if another device satisfies the convective transport limitation or not, rendering the claim indefinite.
	Claims 2, 4, 5, 7-19 and 22 are likewise rejected due to their dependence from claim 1.

Claim 19 recites the limitation "the branched nanoparticles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though claim 19 was intended to depend from claim 2 instead of claim 1, and such has been assumed for purposes of examination. If this is correct the Examiner suggests Applicants amend the claim accordingly.

Claim 22 recites the phrase “a first gas” at line 3. However, while it appears as though this first gas is the same first gas as recited at line 2, such is not entirely clear due to the use of the “a” article at line 3. For examination purposes, the first gas recited at line 3 and the first gas recited at line 2 have been assumed to be the same first gas. If this is correct the Examiner suggests Applicants amend the claim accordingly

Claim 23 recites a composition comprising branched nanoparticles, wherein the composition is constructed and arranged as a gas separation membrane. However, the claim does not recite the composition comprising a polymer. It is thus not clear how the composition could be constructed and arranged as a gas separation membrane since there is not a polymer matrix to go along with the branched nanoparticles. In other words, it is not clear how the branched nanoparticles could be constructed and arranged as a gas separation membrane without a polymer matrix, rendering the claim indefinite.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 4, 5, 7, 10, 13-18 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long et al. (US 2019/0247804 A1).

	With regard to claims 1, 4 and 13, Long et al. discloses a device comprising a mixed matrix membrane comprising a matrix comprising a polymer (e.g. polyimide, polyetherimides, polyamides, etc., see paragraph [0006]), and particles comprising a metal-organic framework (MOF) comprising a metal ion and a multidentate ligand (see paragraphs [0006]-[0008]), wherein the particles are uniformly distributed throughout the matrix and convective transport is not detectable by permeation measurements (due to interactions and crosslinking between the polymer and MOF, see paragraphs [0078] and [0085]-[0086]), wherein all of the matrix is composed of the polymer, and wherein the particles form a percolation network in the mixed matrix membrane at the abstract and paragraphs [0006]-[0008], [0078], [0081] and [0085]-[0086].

	With regard to claim 5, Long et al. discloses the multidentate ligand comprising at least two carboxylate groups at paragraphs [0089]-[0090].

	With regard to claims 7 and 10, Long et al. discloses the metal ion being copper or zinc at paragraph [0104] and claims 9 and 11.

	With regard to claim 14, Long et al. discloses the device being capable of separating a portion of a first gas from a gas mixture comprising the first gas and a second gas at paragraphs [0107] and [0111].

	With regard to claims 15 and 16, Long et al. discloses the mixed matrix membrane having suppressed plasticization in the presence of a plasticizing gas such as carbon dioxide, ethane, ethylene, propane and propylene due to the MOF particles at paragraphs [0086]-[0087], [0107] and [0111]. Therefore the mixed matrix membrane is seen as having a plasticization pressure point with respect to a gas that is at least 1.5 times greater than that of a substantially identical membrane that lacks the particles.

	With regard to claims 17 and 18, Long et al. discloses the polymer being a polyimide having the recited structure (6FDA-DAM) at Fig. 1A and paragraph [0009].

	With regard to claim 22, Long et al. discloses a method comprising contacting the device with a gas mixture comprising a first gas and a second gas such that a portion of the first gas is separated from the gas mixture at paragraphs [0107] and [0111].

7.	Claims 1, 4, 7, 9-11, 13-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odeh et al. (US 2015/0101986 A1).

	With regard to claims 1, 4 and 13, Odeh et al. discloses a device comprising a mixed matrix membrane comprising a matrix comprising a polymer (e.g. polyimide, see paragraphs [0048]-[0053]), and particles comprising a metal-organic framework (MOF) comprising a metal ion and a multidentate ligand (see paragraphs [0039]-[0041]), wherein the particles are uniformly distributed throughout the matrix and convective transport is not detectable by permeation measurements (due to covalent or hydrogen bonding between the polymer and MOF, see paragraph [0033]), wherein all of the matrix is composed of the polymer, and wherein the particles form a percolation network in the mixed matrix membrane at the abstract and paragraphs [0010], [0033], [0039]-[0041] and [0048]-[0053].

	With regard to claims 7 and 10, Odeh et al. discloses the metal ion being copper or zinc at paragraph [0039] and claim 13.

With regard to claims 9 and 11, Odeh et al. discloses the multidentate ligand comprising imidazolate and the MOF being a ZIP at paragraph [0039].

With regard to claim 14, Odeh et al. discloses the device being capable of separating a portion of a first gas from a gas mixture comprising the first gas and a second gas at paragraphs [0057]-[0058].

With regard to claims 15 and 16, the Examiner notes that the mixed matrix membrane of Odeh et al. will resist plasticization as instantly claimed in a mixture of gases containing a plasticizing gas (such as carbon dioxide, ethane, ethylene, propane and propylene, see paragraphs [0057]-[0058]) since the composite membrane of Odeh et al. has the same structure as instantly claimed, namely a MOF dispersed in a polymer material including 6FDA-DAM. See MPEP 2112.01 (I and (II).

With regard to claims 17 and 18, Odeh et al. discloses the polymer being a polyimide having the recited structure (6FDA-DAM) at paragraph [0053].

	With regard to claim 22, Odeh et al. discloses a method comprising contacting the device with a gas mixture comprising a first gas and a second gas such that a portion of the first gas is separated from the gas mixture at paragraphs [0057]-[0058].

8.	Claims 1, 4, 10-14, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication “Propylene/propane selective mixed matrix membranes with grape-branched MOF/CNT filler” (hereinafter “the Lin et al. publication”).

With regard to claims 1, 4, 13 and 17, the Lin et al. publication discloses a device comprising a mixed matrix membrane comprising a matrix comprising a polymer (e.g. polyimide, see Section 2.4), and particles comprising a metal-organic framework (MOF) comprising a metal ion and a multidentate ligand (see Section 2.2), wherein the particles are uniformly distributed throughout the matrix and convective transport is not detectable by permeation measurements (due to presence of the carbon nanotubes (CNT)), wherein all of the matrix is composed of the polymer, and wherein the particles form a percolation network in the mixed matrix membrane at Fig. 1, the abstract and Sections 2.2 and 2.4.

With regard to claims 10-12, the Lin et al. publication discloses the metal ion being zinc and the MOF being ZIF-8 at Section 2.2.

With regard to claim 14, the Lin et al. publication discloses the device being capable of separating a portion of a first gas from a gas mixture comprising the first gas and a second gas at the abstract and Section 3.

With regard to claim 22, the Lin et al. publication discloses a method comprising contacting the device with a gas mixture comprising a first gas and a second gas such that a portion of the first gas is separated from the gas mixture at the abstract and Section 3.

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Propylene/propane selective mixed matrix membranes with grape-branched MOF/CNT filler” (hereinafter “the Lin et al. publication”).
The Lin et al. publication discloses a method comprising combining a metal salt comprising a metal ion, a multidentate ligand, and a chemical modulator (carbon nanotubes) in a liquid to form branched (grape branched) nanoparticles (see Sections 2.2 and 2.3), the branched nanoparticles comprising a metal-organic framework comprising the metal ion and the multidentate ligand, wherein the metal salt, multidentate ligand and chemical modifier are selected to increase the aspect ratio of the branched nanoparticles by a factor of at least 3 compared to particles formed without the chemical modifier, and combining the branched nanoparticles with a polymer (polyimide) to from a mixed matrix membrane comprising a polymer network at Figs. 1 and 4(b), the abstract and Sections 2.2-2.5 and 3.
The Lin et al. publications discloses a plurality of the metal-organic frameworks being disposed on each of the carbon nanotubes at Figs. 1 and 4(b). Therefore it would have been obvious to one of ordinary skill in the to provide the carbon nanotubes in an amount of at least 0.1 equivalents with respect to the multidentate ligands to provide adequate carbon nanotube area to accommodate the MOFs.

11.	Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Propylene/propane selective mixed matrix membranes with grape-branched MOF/CNT filler” (hereinafter “the Lin et al. publication”) in view of Song et al. (US 2016/0367948 A1) and Lind et al. (US 2016/0030893 Al).

With regard to claim 2, the Lin et al. publication discloses the particles being branched (grape branched) nanoparticles having an aspect ratio of at least 5 at Figs. 1 and 4(b).
The Lin et al. publication does not disclose the hydrodynamic diameter or the branch diameters.
Song et al. discloses a composite membrane comprising a plurality of nanocrystalline MOF nanoparticles having an average particle size of 1-1000 nm or less than 100 nm dispersed within a polymer material at paragraphs [0081]-[0082].
Lind et al. discloses using nanosized fillers in mixed matrix membranes to increase the surface area interactions between the filter and the polymer matrix at paragraph [0033].
It would have been obvious to incorporate the nanometer dimensions of the nanoparticles of Song et al. into the mixed matrix membrane of the Lin et al. publication to increase the surface area interactions between the MOF filler and the polymer matrix, as suggested by Lund et al. at paragraph [0033].
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exits absent a showing of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 23, the Lin et al. publication discloses a composition comprising branched (grape branched) nanoparticles comprising a MOF comprising a metal ion and a multidentate ligand (see Section 2.2), wherein the branched nanoparticles have an aspect ratio of at least 5 (see Figs. 1 and 4(b)), and wherein the composition further comprises a polymer and is constructed and arranged as a gas separation membrane (see Section 3) at Figs. 1 and 4(b), the abstract and Sections 2.2, 2.4 and 3.
The Lin et al. publication does not disclose the hydrodynamic diameter or the branch diameters.
Song et al. discloses a composite membrane comprising a plurality of nanocrystalline MOF nanoparticles having an average particle size of 1-1000 nm or less than 100 nm dispersed within a polymer material at paragraphs [0081]-[0082].
Lind et al. discloses using nanosized fillers in mixed matrix membranes to increase the surface area interactions between the filter and the polymer matrix at paragraph [0033].
It would have been obvious to incorporate the nanometer dimensions of the nanoparticles of Song et al. into the mixed matrix membrane of the Lin et al. publication to increase the surface area interactions between the MOF filler and the polymer matrix, as suggested by Lund et al. at paragraph [0033].
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exits absent a showing of unexpected or unobvious results. See MPEP 2144.05.

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Propylene/propane selective mixed matrix membranes with grape-branched MOF/CNT filler” (hereinafter “the Lin et al. publication”) in view of Song et al. (US 2016/0367948 A1) and Lind et al. (US 2016/0030893 Al), and further in view of Odeh et al. (US 2015/0101986 A1).
The Lin et al. publication, Song et al. and Lind et al. do not disclose an amine associated with the branched nanoparticles.
Odeh et al. teaches associating an amine with MOF nanoparticles to improve interaction with the matrix polymer at Figs. 2 and 5 and paragraph [0033].
It would have been obvious to one of ordinary skill in the art to incorporate the amine of Odeh et al. into the MOF nanoparticles of The Lin et al. publication, Song et al. and Lind et al. to provide improved interaction with the matrix polymer, as suggested by Odeh et al. at Figs. 2 and 5 and paragraph [0033]

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2019/0247804 A1) in view of Tsapatsis et al. (US 2019/0168173 A1).
Long et al. discloses the metal ion being copper and the multidentate ligand being a polycarboxylate at paragraphs [0006]-[0008] and [0104] but does not disclose HKUST-1.
Tsapatsis et al. discloses using HKUST-1 to form mixed matrix membranes at paragraph [0073] and Table 4.
It would have been obvious to one of ordinary skill in the art to incorporate the HKUST-1 of Tsapatsis et al. into the device of Long et al. since such is known in the art as a suitable MOF for forming mixed matrix membranes, as suggested by Tsapatsis et al. at paragraph [0073] and Table 4.

Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
May 14, 2022